Ogden, J.
The certificate of the Notary who protested the bills on which the defendants are sued as endorsers, was the only evidence offered to prove notice of the dishonor of the bills. The evidence was objected to and we think ought to have been rejected. Notarial protests of foreign bills of exchange *236have always been received in evidence as making proof of themselves according to the custom of merchants, but the acts of foreign Notaries or of Notaries ^ other States of the Union, beyond that exception, are not admissible in evidence without proof of the signature and capacity of such Notary or other public officer. Waldron v. Turpin, 16 L. R. 552. Rosim v. Bonnabel, 6 Rob. 164.
Bills drawn from one State of the Union on another, are now regarded as foreign bills, so far as to give credit to the protests made by notaries in other States and render them admissible without further proof in our courts, but notice to parties sought to be charged as drawers or endorsers must be proved like all other facts, and the Statute of 1827, which makes the certificates of notice by Notai'ies in this State competent evidence of such notice, has no effect beyond such instruments executed within the State and by public officers, whose acts are thus clothed by law with the authority of authentic evidence.
There being no other proof of service of notice of protest, the plaintiff's case is not made out.
The judgment of the court below is therefore affirmed with costs.